                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


 US FRAMING INTERNATIONAL, LLC, )
                                )
           Plaintiff,           )
                                )
 v.                             )
                                )
 CONTINENTAL BUILDING COMPANY )                      Case No. 3:21-CV-174-TRM-DCP
 AND STEADFAST INSURANCE        )
 COMPANY, AS SUBROGEE AND/OR    )
 ASSIGNEE OF CONTINENTAL        )
 BUILDING COMPANY,              )
                                )
           Defendants.          )


                          REPORT ON RULE 26(f) CONFERENCE



 1.     The following persons participated in a Rule 26(f) conference on August 16, 2021 via

 telephone conference call:

        (a) Daniel Bryan Thomas and Kyle Doiron for Plaintiff.

        (b) Richard Kalson for Defendant, Continental Building Company

 2.     Defendant, Steadfast Insurance Company has not yet obtained counsel in Tennessee.

 Plaintiff’s counsel has agreed – unless directed otherwise by the Court – not to pursue a Default

 against Steadfast until after a Ruling on Defendant Continental Building Company’s Motion to

 Dismiss, and if appropriate, the filing of Continental Building Company’s answer to the Verified

 Declaratory Judgment Action, if ultimately required by the Court. Plaintiff may be able to

 dismiss Steadfast Insurance Company as a party to this action, depending upon which allegations



                                                1



Case 3:21-cv-00174-TRM-DCP Document 23 Filed 08/16/21 Page 1 of 3 PageID #: 428
 Continental disputes in its Answer, if ultimately required by the Court, upon the filing of verified

 stipulations by Steadfast Insurance Company.

 3.     Jurisdiction.    To the extent Defendant Continental Building Company disputes

 Jurisdiction, it is set forth in its pending Motion to Dismiss.

 4.     Initial Disclosures. The parties have stipulated to complete the initial disclosures required

 by Rule 26(a)(1) within twenty-one (21) days following the filing of Defendant’s Answer, if

 ultimately required by the Court, pending the outcome of the pending Rule 12 Motion.

 5.     Discovery Plan. The parties propose the following discovery plan:

        (a)     The Parties have conferred and agree that they cannot meaningfully discuss

 Discovery until the filing of Defendant’s Answer, if ultimately required by the Court, which is

 still pending the outcome of the Defendant’s Rule 12 Motion.

 6.     ADR.     The parties have explored settlement prospects in good faith; however, the

 requested declaration is not likely to be resolved via negotiations.



                                                Respectfully Submitted,

                                                /s/ Kyle M. Doiron
                                                KYLE MATTHEW DOIRON (35987)
                                                DANIEL BRYAN THOMAS (27581)
                                                Bradley Arant Boult Cummings, LLP
                                                Attorneys for Continental 411 Fund, LLC
                                                Roundabout Plaza, 1600 Division Street
                                                Suite 700
                                                Nashville, Tennessee 37203
                                                kdoiron@bradley.com
                                                dbthomas@bradley.com
                                                (615) 252-2318

                                                /s/ Richard D. Kalson
                                                RICHARD D. KALSON (PA 69611) (admitted Pro
                                                Hac Vice)
                                                BENESCH, FRIEDLANDER, COPLAN &
                                                   2



Case 3:21-cv-00174-TRM-DCP Document 23 Filed 08/16/21 Page 2 of 3 PageID #: 429
                                      ARONOFF LLP
                                    41 South High Street, Suite 2600
                                    Columbus, OH 43215-6164
                                    Telephone: 614.223.9300
                                    Facsimile: 614.223.9330
                                    Email: rkalson@beneschlaw.com

                                    Attorneys for Continental Building Company




                                       3



Case 3:21-cv-00174-TRM-DCP Document 23 Filed 08/16/21 Page 3 of 3 PageID #: 430
